DISMISS and Opinion Filed December 2, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00447-CV

                   IN THE MATTER OF B.N., A JUVENILE

               On Appeal from the 304th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JD-18-01337-W

                        MEMORANDUM OPINION
                Before Justices Whitehill, Schenck, and Browning
                          Opinion by Justice Browning
      Before the Court is the November 24, 2020 motion for a voluntary dismissal
signed by B.N. and his attorney. The motion states that B.N. no longer wishes to
pursue the appeal because the parties have fully compromised and settled all issues,
and they have agreed the trial judgment remains in full force and effect. Attached to
the motion is a “Waiver of Rights,” also signed by B.N. and his attorney.
      We grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)
(civil appeal may be dismissed on appellant’s motion); TEX. FAM. CODE ANN. §§
56.01(b), 51.09, 51.10.
                                           /John G. Browning/
                                           JOHN G. BROWNING
                                           JUSTICE

200477F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

IN THE MATTER OF B.N., A                    On Appeal from the 304th Judicial
JUVENILE                                    District Court, Dallas County, Texas
                                            Trial Court Cause No. JD-18-01337-
No. 05-20-00447-CV                          W.
                                            Opinion delivered by Justice
                                            Browning. Justices Whitehill and
                                            Schenck participating.

      In accordance with this Court’s opinion of this date, we DISMISS this
appeal.


Judgment entered December 2, 2020




                                      –2–